DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Request for Continued Examination
             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
Regarding claims 21 and 33 previously rejected with references Evermann and Gruber, Applicant argues that at least Evermann fails to disclose the onboarding process recited in claims 21 and 33 but instead relies an already enabled service processing module to complete a user intent/request and a restaurant submitting service model and the APIs for communicating parameters for an online service, and as such, argues that Evermann fails to disclose limitation “wherein the content provider has not previously integrated network resources with the data processing system;” (Amendment, pg. 9–11, sec. III). 
Examiner respectfully disagrees as the claim language does not restrict the “network resources” to submitted APIs or integrated service models like Applicant is arguing for the above claim language. Applicant’s original specification describes network resources as including a digital component such as a specific item or a webpage (pg. 3-4, para. [0012]). Evermann discloses employing the assistance of service processing module to complete tasks requested in the user input including invoking or interacting with third-party services such as websites provided by content providers in wherein the content provider has not previously integrated network resources with the data processing system;”.
Applicant’s arguments with respect to claims 21 and 33 and Evermann and Gruber not disclosing limitation “generate a specific interaction model for the content provider based on interpreting and navigating through features of a website inferred from the digital components identified” (Amendment, pg. 9–11, sec. III) have been considered but are moot in light of new grounds of rejection with reference Sarikaya as provided in the rejection below.

Response to Amendment
               Applicant request to hold the Double Patenting rejection in abeyance (Amendment, pg. 9, sec. I) have been considered. The rejection is maintained

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

                          Patent
               (US 10,573,322 B2)
              Instant Application
                    (15/780,577)
1). 1.  A system to retrieve digital components in a voice activated data 
packet based computer network environment, comprising:
       a natural language processor component executed by a data processing system to receive, via an 
interface of the data processing system, data packets comprising an input audio 
signal detected by a sensor of a computing device; the natural language processor component executed by the data processing system to parse the input 
audio signal to identify a request, a content provider, and a trigger keyword 
corresponding to the request; 
         a direct action application programming interface executed by the 
       a navigation component executed by the data processing system to: establish, responsive to the identification of the content provider from the input audio signal, a session with the content provider;  receive a digital component, via the session from the content provider using the request identified from the input audio signal, the digital component comprising one or more input elements for a graphical user interface, the digital component unable to accommodate voice-based interaction with any of the one or more input 
elements;  
           headlessly render an image corresponding to the digital component 
comprising the one or more input elements received via the session without 
          select an interaction model associated with the content provider to identify the one or more input elements in the rendered image corresponding to the digital component received 
from the content provider;  
         

         

      generate, using the interaction model for the one or more input elements of the digital component, a data array to include the action data structure;  provide the data array as an input to at least one of the one or more input elements of the rendered image corresponding to the 
digital component;  and
          the data processing system to transmit, via the interface, the data array to the content provider to fulfill the 

       a data processing system having one or more processors; a natural language processor component executed by the data processing system to parse an input audio signal acquired via a sensor of a first client device to identify a request and a content provider that is to fulfill the request, wherein the content provider has not previously integrated network resources with the data processing system; and







         a navigation component executed by the data processing system to: identify, based on the request identified from the input audio signal, a digital component for the content provider, the digital component having one or more input elements for a graphical user interface;






       

       




      generate a specific interaction model for the content provider based on interpreting and navigating through features of a website inferred from the digital components identified; 
      identify, based on the specific interaction model, one or more input elements of the digital component to handle the request     

         generate, in accordance with the specific interaction model, a data array to include information for at least one of the one or more input elements of the digital component corresponding to the image; and


           provide the data array to the content provider to fulfill the request identified from the input audio signal.


Claims 21 and 33 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US 10,573,322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table above and because it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement “a data processing system having one or more processors” because such implementation would have avoided manual processing of data. Furthermore, Evermann discloses “wherein the content provider has not previously integrated network resources with the data processing system;” (Evermann, para. [0043]; para. [0046]; para. [0216]; para. [0230]; para. [0238]; para. [0241]-[0243]; para. [0251]), and Sarikaya discloses “generate a specific interaction model for the content provider based on interpreting and navigating through features of a website inferred from the digital components identified” (Sarikaya, para. [0038]; para. [0048])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the teachings of Evermann and Sarikaya in arriving at the underlined missing features, because such implementation would have resulted in increasing the effectiveness, efficiency, and user satisfaction with digital assistants (Evermann, para. [0014]) as well as in obtaining elements that indicate a semantic meaning of the website/digital component and determining domains related to a user’s intent (Sarikaya, para. [0038]; para. [0071]-[0073]).


             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21 and 33 recite the limitation "generate a specific interaction model for the content provider based on interpreting and navigating through features of a website inferred from the digital components identified”.  There is insufficient antecedent basis for “digital components” in the claim. The claim language is interpreted as the identified “digital component” in prior limitation “a navigation component executed by the data processing system to: identify, based on the request identified from the input audio signal, a digital component…”. Claims 22-32 and 34-40 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.      Claims 21-24, 26, 28, 29, 31-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann et al US PGPUB 2017/0092278 A1 (“Evermann”) in view of Sarikaya et al US PGPUB 2018/0061401 A1 (“Sarikaya”)
       Per Claim 21, Evermann discloses a system to retrieve digital components in a voice-activated data packet based computer network environment, comprising:
           a data processing system having one or more processors (fig. 1);
           a natural language processor component executed by the data processing system to parse an input audio signal acquired via a sensor of a first client device to identify a request and a content provider that is to fulfill the request, wherein the content provider has not previously integrated network resources with the data processing system (para. [0043]; para. [0046]; para. [0216]; para. [0230]; para. [0235]; natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent…, para. [0238]; para. [0241]; task flow processing module 736 can employ the assistance of service processing module 738 ("service processing module") to complete a task requested in the user input...and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website..., para. [0242]-[0243]; para. [0251]; para. [0282], invoking third party service such as websites to complete tasks requested in the user input as implying a content provider has not previously integrated network resources with the data processing system); and
           a navigation component executed by the data processing system to: identify, based on the request identified from the input audio signal, a digital component for the content provider, the digital component having one or more input elements for a graphical user interface (fig. 7B; para. [0046]; para. [0120]; logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website..., para. [0241]; task flow processing module 736 can employ the assistance of service processing module 738 ("service processing module") to complete a task requested in the user input...and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website..., para. [0242]; para. [0243]-[0245], third-party services as including multiple websites, website as including digital component of input elements);
             generate a specific interaction model for the content provider (para. [0242]; For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service…service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface…, para. [0243]); 
           identify, based on the specific interaction model, one or more input elements of the digital component to handle the request (fig. 7B; para. [0086]; Accordingly, task flow 
           generate, in accordance with the specific interaction model, a data array to include information for at least one of the one or more input elements of the digital component corresponding to the image (using a structured query such as: [restaurant reservation, restaurant=ABC Cafe, date=3/12/2012, time=7 pm, party size=5]..., para. [0241]-[0243]); and
          provide the data array to the content provider to fulfill the request identified from the input audio signal (logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website..., para. [0241]-[0243])
             Evermann does not explicitly disclose the specific interaction model for the content provider is generated based on interpreting and navigating through features of a website inferred from the digital components identified
            However, this feature is taught by Sarikaya (para. [0038]; para. [0048])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Sarikaya with the method of Evermann in arriving at “the specific interaction model for the content provider is generated based on interpreting and navigating through features of a website inferred from the digital components identified”, because such combination would have resulted in obtaining elements that indicate a semantic meaning of the website/digital component and determining domains related to a user’s intent (Sarikaya, para. [0038]; para. [0071]-[0073]).
       Per Claim 22, Evermann in view of Sarikaya discloses the system of claim 21, comprising:
            Evermann discloses the navigation component to provide, to the first client device, an output audio signal to retrieve additional information to fulfill the request identified from the input audio signal (para. [0238]; para. [0240]-[0241]);
            a conversational application programming interface executed by the data processing system to receive, via a communication session established with the first client device, a second input audio signal acquired via the sensor of the first client device subsequent to the provision of the output audio signal (During performance of a requested task, the digital assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time para. [0041]; para. [0238]);
            the natural language processor component to parse the second input audio signal to identify a response (para. [0043]; para. [0216]; para. [0235]; para. [0238]); and
            the navigation component to generate, in accordance with the specific interaction model, a second data array to include the response for at least one of the one or more input elements of the digital component (para. [0041]; para. [0243]).
          Per Claim 23, Evermann in view of Sarikaya discloses the system of claim 21, 
            Evermann discloses the navigation component to:
an image corresponding to the digital component using the one or more input elements of the graphical user interface (para. [0241]);
           receive, via the second client device, an interaction with at least one of the input elements of the digital component of the graphical user interface (para. [0047]); and
           generate, in accordance with the specific interaction model, a second data array using data corresponding to the interaction with the digital component (In some examples, user device 104 can communicate with DA server 106 via second user device 122…, para. [0047]; para. [0241]-[0243]).
          Per Claim 24, Evermann in view of Sarikaya discloses the system of claim 21, 
            Evermann discloses the navigation component to establish, using training data, a plurality of interaction models from which to select, a plurality of interaction models (para. [0086]) including:
            a first interaction model defined for an action category (para. [0241]-[0243]),
           a second interaction model defined for a corresponding content provider of a plurality of content providers (para. [0241]-[0243]), and
           a third interaction model defined for the digital component of a plurality of digital components (para. [0241]-[0243]).
         Per Claim 26, Evermann in view of Sarikaya discloses the system of claim 21, 
           Evermann discloses the navigation component to: parse content of the digital component identified for the content provider to identify an action category associated with the digital component (An "actionable intent" can represent a task that can be performed by the digital assistant…, para. [0225]; para. [0242]) and
specific interaction model for the digital component based on the action category (fig. 7B; para. [0086]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service...., para. [0242]).
        Per Claim 28, Evermann in view of Sarikaya discloses the system of claim 21, 
            Evermann discloses the navigation component to:
            establish, responsive to the identification of the content provider from the input audio signal, a communication session with the content provider (para. [0241]-[0243]) and
            receive, via the communication session, the digital component from the content provider using the request identified from the input audio signal, the digital component including nonaudio elements (para. [0241]-[0243]).
Claim 29, Evermann in view of Sarikaya discloses the system of claim 21, 
               Sarikaya discloses interpreting and navigating through features of the website using the navigation component, the navigation component to: parse a script corresponding to the digital component to identify the one or more input elements of the graphical user interface for the digital component (para. [0038]; para. [0048]).
         Per Claim 31, Evermann in view of Sarikaya discloses the system of claim 21, 
              Evermann discloses: a direct action application programming interface executed by the data processing system to generate, based on the parsing of the input audio signal, an action data structure (once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent..., para. [0238]-[0242]); and
             the navigation component to generate the data array to include action data structure to provide to the content provider to fulfill the request (using a structured query such as: [restaurant reservation, restaurant=ABC Cafe, date=3/12/2012, time=7 pm, party size=5]..., para. [0241]-[0243]).
         Per Claim 32, Evermann in view of Sarikaya discloses the system of claim 21, 
           Evermann discloses the natural language processor component to:
           parse the input audio signal to identify a trigger keyword defining the request, and identify the content provider to which to communicate based on at least one of the request or the trigger keyword (para. [0235]; para. [0240]-[0241]).
           Per Claim 33, Evermann discloses a method of retrieving digital components in a voice-activated data packet based computer network environment, comprising:
, wherein the content provider has not previously integrated network resources with the data processing system (para. [0043]; para. [0046]; para. [0216]; para. [0230]; para. [0235]; natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent…, para. [0238]; para. [0241]; task flow processing module 736 can employ the assistance of service processing module 738 ("service processing module") to complete a task requested in the user input...and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website..., para. [0242]-[0243]; para. [0251]; para. [0282], invoking third party service such as websites to complete tasks requested in the user input as implying a content provider has not previously integrated network resources with the data processing system); and
             identifying, based on the request identified from the input audio signal, by the data processing system, a digital component for the content provider, the digital component having one or more input elements for a graphical user interface (fig. 7B; para. [0046]; para. [0120]; logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website...., para. [0241]; task flow processing module 736 can employ the assistance of service processing module 738 ("service processing module") to complete a task requested in the user input...and invoke or interact with third-party services as including multiple websites, website as including digital component of input elements);            
            generating, by the data processing system, a specific interaction model for the content provider (para. [0242]; For example, if a restaurant has enabled an online reservation service, the restaurant can submit a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service…service processing module 738 can establish a network connection with the online reservation service using the web address stored in the service model, and send the necessary parameters of the reservation (e.g., time, date, party size) to the online reservation interface…, para. [0243]); 
           identifying, based on the specific interaction model, by the data processing system, one or more input elements of the digital component to handle the request (fig. 7B; para. [0086]; Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query...entering the date, time, and party size information in a form on the website..., para. [0241]-[0242]; para. [0242]; a service model specifying the necessary parameters for making a reservation and the APIs for communicating the values of the necessary parameter to the online reservation service…, para. [0243]);
           generating, by the data processing system, in accordance with the specific interaction model, a data array to include information for at least one of the one or more input elements of the digital component (using a structured query such as: [restaurant 
            providing, by the data processing system, the data array to the content provider to fulfill the request identified from the input audio signal (logging onto a server of the ABC Cafe or a restaurant reservation system such as OPENTABLE.RTM., (2) entering the date, time, and party size information in a form on the website..., para. [0241]-[0243])
            Evermann does not explicitly disclose the specific interaction model for the content provider is generated based on interpreting and navigating through features of a website inferred from the digital components identified
            However, this feature is taught by Sarikaya (para. [0038]; para. [0048])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Sarikaya with the method of Evermann in arriving at “the specific interaction model for the content provider is generated based on interpreting and navigating through features of a website inferred from the digital components identified”, because such combination would have resulted in obtaining elements that indicate a semantic meaning of the website/digital component and determining domains related to a user’s intent (Sarikaya, para. [0038]; para. [0071]-[0073]).
          Per Claim 34, Evermann in view of Sarikaya discloses the method of claim 33, 
             Evermann discloses providing, by the data processing system, to the first client device, an output audio signal to retrieve additional information to fulfill the request identified from the input audio signal (para. [0238]; para. [0240]-[0241]);

              parsing, by the data processing system, the second input audio signal to identify a response (para. [0043]; para. [0216]; para. [0235]; para. [0238]); and
             generating, by the data processing system, in accordance with the specific interaction model, a second data array to include the response for at least one of the one or more input elements of the digital component (para. [0041]; para. [0243]).
        Per Claim 35, Evermann in view of Sarikaya discloses the method of claim 33, 
          Evermann discloses: rendering, on a second client device associated with the first client device, an image corresponding to the digital component using the one or more input elements of the graphical user interface (para. [0241]);
           receiving, via the second client device, an interaction with at least one of the input elements of the digital component of the graphical user interface (para. [0047]); and
            generating, by the data processing system, in accordance with the specific interaction model, a second data array using data corresponding to the interaction with the digital component (In some examples, user device 104 can communicate with DA server 106 via second user device 122…, para. [0047]; para. [0241]-[0243]).
          Per Claim 36, Evermann in view of Sarikaya discloses the method of claim 33, 
a plurality of interaction models from which to select (para. [0086]), the plurality of interaction models including:
            a first interaction model defined for an action category (para. [0241]-[0243]),
            a second interaction model defined for the content provider of a plurality of content providers (para. [0241]-[0243]), and
           a third interaction model defined for a corresponding digital component of a plurality of digital components (para. [0241]-[0243]).
          Per Claim 38, Evermann in view of Sarikaya discloses the method of claim 33, 
             Evermann discloses parsing, by the data processing system, content of the digital component identified for the content provider to identify an action category associated with the digital component (An "actionable intent" can represent a task that can be performed by the digital assistant…, para. [0225]; para. [0242]) and 
            selecting, by the data processing system, from a plurality of interaction models, the specific interaction model for the digital component based on the action category (fig. 7B; para. [0086]; the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service..., para. [0242]).
         Per Claim 39, Evermann in view of Sarikaya discloses the method of claim 33, 
            Evermann discloses establishing, by the data processing system, responsive to the identification of the content provider from the input audio signal, a communication session with the content provider (para. [0241]-[0243]); and 

         Per Claim 40, Evermann in view of Sarikaya discloses the method of claim 33, 
             Evermann discloses generating, by the data processing system, based on the parsing of the input audio signal, an action data structure (once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 can generate a structured query to represent the identified actionable intent...para. [0238]-[0242]); and
             generating, by the data processing system, the data array to include action data structure to provide to the content provider to fulfill the request (using a structured query such as: [restaurant reservation, restaurant=ABC Cafe, date=3/12/2012, time=7 pm, party size=5]....., para. [0241]-[0243]).

2.      Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann in view of Sarikaya as applied to claims 21 and 33, and further in view of Akbacak US PGPUB 2015/0370787 A1 (“Akbacak” - IDS)
        Per Claim 25, Evermann in view of Sarikaya discloses the system of claim 21, 
               Evermann discloses the navigation component to: identify a number of previous sessions between the client device and the content provider or the digital component (para. [0235]; para. [0242]; para. [0282]-[0284])
              Evermann in view of Sarikaya does not explicitly disclose to: select, from a plurality of interaction models, an interaction model for the digital component based on with the content provider, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and the specific interaction model to be selected in response to a determination that the number of previous sessions is greater than the threshold number
          However, this feature is suggested by Akbacak (fig. 4; para. [0021]; para. [0022]; para. [0030]; In particular, where user history for a particular user is sparse or unknown, it may be helpful to bolster the user's personalized knowledge source with data from other users …., para. [0035]; para. [0045]. Unknown user history for new user as suggesting number of previous sessions is zero/unknown)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Akbacak with the system of Evermann in view of Sarikaya in arriving at “to: select, from a plurality of interaction models, an interaction model for the digital component based on the number of previous sessions with the content provider, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and the specific interaction model to be selected in response to a determination that the number of previous sessions is greater than the threshold number”, because such combination would have resulted in improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models (Akbacak, para. [0005]).
        Per Claim 37, Evermann discloses the method of claim 33, comprising:

           Evermann does not explicitly disclose selecting, by the data processing system, from a plurality of interaction models, an interaction model for the digital component based on the number of previous sessions with the content provider, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and the specific interaction model to be selected in response to a determination that the number of previous sessions is greater than the threshold number
          However, this feature is suggested by Akbacak (fig. 4; para. [0021]; para. [0022]; para. [0030]; In particular, where user history for a particular user is sparse or unknown, it may be helpful to bolster the user's personalized knowledge source with data from other users …., para. [0035]; para. [0045]. Unknown user history for new user as suggesting number of previous sessions is zero/unknown)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Akbacak with the method of Evermann in view of Sarikaya in arriving at “selecting, by the data processing system, from a plurality of interaction models, an interaction model for the digital component based on the number of previous sessions with the content provider, the plurality of interaction models including a first interaction model to be selected in response to a determination that the number of previous sessions is less than or equal to a threshold number and the specific interaction model to be selected in response to a determination .   

4.      Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Evermann in view of Sarikaya as applied to claim 21 above, and further in view of Karashchuk et al US PGPUB 2017/0132019 A1 (“Karashchuk” - IDS) 
         Per Claim 30, Evermann in view of Sarikaya discloses the system of claim 21, 
             Sarikaya discloses interpreting and navigating through features of the website using the navigation component (para. [0038]; para. [0048])
            Evermann in view of Sarikaya does not explicitly disclose the navigation component to identify, using a machine vision analysis, the one or more input elements from the graphical user interface for the digital component
            However, this feature is taught by Karashchuk (The user input can include text and/or a media object…The media object can be an image…, para. [0250]; where the media object is an image, text depicted in the image can be extracted using optical character recognition…, para. [0285])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Karashchuk with the system of Evermann in view of Sarikaya in arriving at “the navigation component to identify, using a machine vision analysis, the one or more input elements from the graphical user interface for the digital component”, because such combination would have resulted .

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658